Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will NOT be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 1 would narrow the claimed method by requiring for the first time that the method is carried out “without introduction of an exogenous gene, a transcript, a protein, a nuclear component or cytoplasm, or without cell fusion”, would narrow the pH range used in the method, and require that the marker of pluripotency is Oct4, Nanog, E-cadherin, or SSEA. The proposed amendment to dependent claim 103 would for the first time require that the marker is Oct4, and the proposed amendments to dependent claims 106 and 107 would for the first-time limit to the method being carried out without lysing the cells. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. While a search was conducted, the total scope of the newly proposed limitations could not be fully searched and considered within the time given for the pilot. 
The proposed amendments are NOT entered. 
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant highlights that one of the amendments to independent claim 100 was to incorporate the limitations of dependent claim 103. Applicant alleges that because dependent claim 103 was not rejected under 35 U.S.C 102, that the proposed amended claim 100 should not be rejected under 35 U.S.C 102. While the applicant is correct that the amendments to claim 100 would overcome this rejection, as stated above the proposed amendments require further search and consideration and therefore are not entered.
Pointing to the rejection under 35 U.S.C 103, applicant alleges that Takenochi teaches lysing cells while the proposed amendments limit to the cells not being lysed. It is noted that this argument only applies to dependent claims 106 and 107. Importantly, Takenochi’s teaching of lysing the cells is just one step in an example of one of Takenochi’s methods of analyzing the 
Applicant alleges that Takenochi does not teach the proposed new limitation wherein of selecting for one of the newly listed pluripotency markers, citing to applicant’s enclosed Park reference. As an initial matter, the proposed amendments are not entered. Furthermore, the rejection relies on the Kopyov and Yazd references to establishes that it can be useful to select cells expressing Oct4. Therefore, this argument is not persuasive.
Applicant alleges that the examiner misread the claimed level of ATP in the independent claim and alleges that the “claims require at least 20 mM ATP, not 4 mM”. However, independent claim 100 recites the level of ATP is between “about 20 micromolar and about 200 millimolar” and therefore the lower limit is 20 μM not 20 mM as applicant alleges. Additionally, dependent claim 111 recites the level of ATP is between “about 2 millimolar and about 200 millimolar”, and therefore Takenouchi’s teaching of 4 millimolar also reads on this narrower range. Therefore, this argument is not persuasive. 
Applicant generally alleges that the Rafiee and Noguchi references alone do not teach all the proposed new limitation of the independent claim. As an initial matter, as stated above the proposed new limitations are not entered. Furthermore, now of the rejections were over the Rafiee or Noguchi references alone, but rather were over a combination of the cited references.
Applicant highlights that the motivation provided in the rejection for combining the references to use culture conditions that target activation of specific cellular pathways is different from applicant’s motivation for arriving at the claimed cells with increased expression of specific markers. The M.P.E.P explains in 2144 that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/            Examiner, Art Unit 1653                                                                                                                                                                                            /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653